Title: From Thomas Jefferson to Benjamin Smith Barton, 24 September 1807
From: Jefferson, Thomas
To: Barton, Benjamin Smith


                        
                            Dear Sir
                            
                            Monticello Sep. 24. 07.
                        
                        I am much indebted to you for your kind favor of April 24. and have delayed acknoleging it until I could
                            communicate it to mr Randolph & decide on the disposal of his son. it was much the wish of us both that he should have
                            gone this autumn to Philadelphia, and it had been decided on. but mr Ogilvie his present tutor has been so earnest in his
                            desires to keep him another year, that it has been consented to in the expectation that he will, in the course of it, so
                            improve his foundation in Latin & French (which are not sufficient) that he will be able to profit much more then from
                            the lectures in Philada. we defer therefore till this time twelvemonth to avail ourselves of the instruction of that
                            place, and particularly of your kindness in the two branches of Botany & Natural history to which we wish him
                            particularly to apply. repeating my thanks for the information & friendly offers of your letter I salute you with
                            great friendship & respect
                        
                            Th: Jefferson
                            
                        
                    